EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Hyun Woo Shin (Reg. No. 74,319) on November 1, 2021.
The application has been amended as follows: 
Amendments to the Specification:
	On page 6, lines 20-21 have been amended as follows:
		present invention; [[and]]
FIGS. 14 and 15 show other embodiments of ATCs according to the present invention; and
FIG. 16 schematically shows another embodiment according to the present invention.

The paragraph beginning on page 8, line 18, has been amended as follows:
The Y-axis drive unit 20 configured to move the spindles 4 in the up-down direction of the workpieces W is disposed on one side of the column 2, the Z-axis drive unit 20 configured to move the spindles 4 in the front-back direction of the workpieces is disposed on one side of the Y-axis drive unit 20, the cutting tools 8 configured to machine workpieces, such as drills, reamers, or taps, are mounted onto the spindles 4, and a jig [[30]] 40 configured to fasten workpieces is disposed in front of the spindles 4. 
	The paragraph beginning on page 12, line 19, has been amended as follows:
FIGS. 7 to 10 are views showing examples of the configurations of jigs according to the present invention. In the present invention, workpieces are fastened using a jig. The jig [[30]] 40 may be one of three types of jigs, i.e., an A-axis rotary type 32, a B-axis rotary type of jig 31, and an A- and B-axis simultaneous rotary type of jig 33. Depending on the workpiece, one of the three types of jigs may be selected or may be used in combination. 
Amendments to the Claims:
1 (Currently Amended). A horizontal multi-spindle machining center for machining workpieces, the horizontal multi-spindle machining center comprising: 
a base [[(1)]] configured to be disposed on a support surface; 
a column [[(2)]] configured to be disposed over the base [[(1)]] and to be moved in a left-right direction of the workpieces by an X-axis drive unit [[(10)]]; 
a ram [[(3)]] configured to be disposed in the column [[(2)]] and to support spindles [[(4)]] into which cutting tools [[(8)]] are mounted; 
a Y-axis drive unit [[( 20)]] configured to move, in an up-down direction, a saddle [[(9)]] supporting the ram [[(3)]] 
a Z-axis drive unit [[(30)]] configured to move the ram [[(3)]] in a front-back direction of the workpieces; 
servomotors [[(5)]] configured to rotate the spindles [[(4)]]; and 
a jig [[(40)]] configured to be disposed in front of the spindles [[(4)]] and to fasten the workpieces [[(W)]]; 
wherein an auto tool changer (ATC) [[(50)]], configured to exchange the cutting tools mounted to the spindles, 
wherein guide rails [[(13)]] of the X-axis drive unit are fastened to the base [[(1)]] on a top of the base [[(1)]], 
wherein the column [[(2)]] is moved along the guide rails [[(13)]], 
wherein the Y-axis drive unit [[(20)]] is disposed on 
wherein the ram [[(3)]] is equipped with four of the spindles [[(4)]] and is disposed in the column [[(2)]], 
wherein transfer of the ram [[(3)]] in a Z-axis direction is supported by the saddle [[(9)]], 
wherein the column [[(2)]], the ram [[(3)]] and the saddle [[(9)]] are moved in the left-right direction of the workpieces by the X-axis drive unit [[(10)]], the ram [[(3)]] is moved in the front-back direction of the workpieces by the Z-axis drive unit [[(30)]], and the ram [[(3)]] and the saddle [[(9)]] are moved in an up-down direction of the workpieces by the Y-axis drive unit [[(20)]]; and 
wherein the Y-axis drive unit [[( 20)]] moves the saddle [[(9)]] along [[the]] guide rails [[(23)]] fastened to the column [[(2)]], two Y-axis drive motors [[(21)]] of the Y-axis drive unit are disposed on [[both]] opposite sides of the saddle [[(9)]], the two Y-axis drive motors [[(21)]] are synchronously controlled, and the two Y-axis drive motors [[(21)]] measure loads applied to the respective drive motors, compare the measured loads with each other, and stop operation of the machining center when a difference between the load of one of the drive motors and the load of the other drive motor exceeds a set range. 
2 (Currently Amended). The horizontal multi-spindle machining center of claim 1, 
wherein the ATC [[(50)]] comprises:
a tool magazine [[(51)]], 
tool grippers [[(52)]] formed in the tool magazine [[(51)]] and configured to hold [[the]] cutting tools [[(8)]] to be mounted onto the spindles [[(4)]], and 
a drive motor [[(53)]] configured to rotate the tool magazine [[(51)]], and 
the tool grippers are configured so that a number of tool grippers [[(52)]] equal to twice a number of the spindles are formed on each side of the tool magazine [[(51)]]. 
3 (Currently Amended). The horizontal multi-spindle machining center of claim 2, 
wherein the four spindles [[(4)]] are configured to be capable of alternately [[use]] using cutting tools mounted into odd-numbered ones of the tool grippers [[(52a)]] and cutting tools mounted into even-numbered ones of the tool grippers [[(52b)]] among the cutting tools mounted into the tool grippers [[(52)]]. 
4 (Currently Amended). The horizontal multi-spindle machining center of claim 1, wherein: 
the spindles [[(4)]] perform machining of the workpiece [[(W)]] while being rotated by the servomotors [[(5)]], and each of the servomotors [[(5)]] drives two of the spindles [[(4)]] so that two servomotors [[(5)]] configured to rotate a total of four spindles [[(4)]] are provided in the machining center; and 
the two servomotors [[(5)]] measure loads applied to the respective servomotors, compare the measured loads with each other, and stop operation of the machining center when a difference between the load of one of the servomotors and the load of the other servomotor exceeds a set range. 
5 (Currently Amended). The horizontal multi-spindle machining center of claim 1, wherein: 
the spindles [[(4)]] perform machining of the workpiece [[(W)]] while being rotated by the servomotors [[(5)]], and each of the servomotors [[(5)]] drives a corresponding one of the spindles [[(4)]] so that four servomotors [[(5)]] configured to rotate a total of four spindles [[(4)]] are provided in the machining center; and 

Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
to add an arrow and the reference character “10” to Figure 2 (in the location shown in the annotated reproduction of Figure 2 below) to generally indicate the area at which elements 11, 12, 13, and 14 are located (in keeping with the disclosure on at least page 8, lines 13-17, for example);
to add an arrow and the reference character “20” to Figure 2 (in the location shown in the annotated reproduction of Figure 2 below) to generally indicate the area at which at least elements 21 and 22 are located (in keeping with the disclosure on at least page 10, line 21 through page 11, line 20, for example);


[AltContent: textbox (20)][AltContent: arrow][AltContent: textbox (10)][AltContent: arrow]
    PNG
    media_image1.png
    683
    589
    media_image1.png
    Greyscale







[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (30)][AltContent: arrow]
    PNG
    media_image2.png
    688
    496
    media_image2.png
    Greyscale

in Figure 3, to delete reference characters 31 and 32 and their respective lead lines;
in Figure 4, to delete reference characters 33 and 34 and their respective lead lines;
in Figure 5, to delete reference characters 31, 34, and 33, and their respective lead lines;
in Figure 6, to delete reference character 31 and its respective lead line;

in Figure 8, to change reference character “30” to –40--;
to cancel Figure 9 (on sheet 9/16); 
to renumber the first Figure 10 (on sheet 10/16) as Figure 9;
in the first Figure 10 (on sheet 10/16) (now renumbered as Figure 9 as noted above), to change the reference character “30”to –40--;
in the second Figure 10 (on sheet 11/16), to change the reference character “30” to –40--; and
to add a new Figure, Figure 16, in the form of a box containing the text “Horizontal Multi-Spindle Machining Center Wherein the Spindles Perform Machining While Being Rotated By Servomotors, Each of the Servomotors Drives A Respective One of the Spindles so that Four Servomotors Configured to Rotate a Total of Four Spindles Are Provided; the Four Servomotors Measure Loads Applied to the Respective Servomotors, Compare the Measured Loads With Each Other, and Stop Operation of the Machining Center When a Different Between Two of the Measured Loads Exceeds A Set Range”, as shown below:







[AltContent: textbox (Horizontal Multi-Spindle Machining Center Wherein the Spindles Perform Machining While Being Rotated By Servomotors, Each of the Servomotors Drives A Respective One of the Spindles so that Four Servomotors Configured to Rotate a Total of Four Spindles Are Provided; the Four Servomotors Measure Loads Applied to the Respective Servomotors, Compare the Measured Loads With Each Other, and Stop Operation of the Machining Center When a Different Between Two of the Measured Loads Exceeds A Set Range)]






					FIG. 16
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  Note that the above illustrations are merely to illustrate the changes agreed upon, and to provide guidance to the publications branch as to what content the formal drawing changes to be filed by Applicant should contain.  Applicant is still required to make the above agreed upon drawing changes.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Attention is directed to DE 102018104028 A1 (hereinafter, DE ‘028).  It is noted that a machine translation of DE ‘028 is being made of record on the PTO-892, Notice of References Cited, accompanying this Office Action.  Any references herein to paragraph numbers, line numbers, or the like are with respect to that machine translation.
DE ‘028 teaches a horizontal multi-spindle machining center 1 (Figures 1-2, paragraph 0015) for machining workpieces (mountable on double reversible clamp 20/“jig”; see Figure 1 and paragraph 0017, for example).  The machining center 1 includes a base (bottom portion of machine frame 6; see Figures 1-2 and paragraph 0019, for example) configured to be supported 
An automatic tool changer/magazine 16 and/or 18 is provided above the row of spindles (paragraph 0011, Figure 1, paragraph 0016, and paragraph 0020, as well as the machine translation of claims 1-2 of DE ‘028).  
Note that the column 8, the ram 24, and the saddle 2 are all moved in the aforedescribed left-right X direction (via drive 14; see Figure 2 and paragraphs 0019, 0015, for example).  Furthermore, the ram 24 is movable in the aforedescribed front-back direction Z, and the ram 24 and the saddle 2 are both moved in an up-down (Y) direction via 10, 12, as described previously.  See Figures 2, 1, and at least paragraphs 0015, 0019-0020, and 0002, for example.  Additionally note that two drive motors 10, 12 of the “Y-axis drive unit” are disposed on opposite (left and right re Figure 2) sides of the saddle 2 (see Figure 1).  
claim 1.  
Additionally, while DE ‘028 does teach the various claimed movements of the column 8, ram 24, and saddle 2, as discussed previously, DE ‘028 does not explicitly teach that “guide rails of the X-axis drive unit are fastened to the base on top of the base”, as set forth in independent claim 1.  
Additionally, while DE ‘028 does teach the two Y-axis drive motors 10, 12, as described previously, DE ‘028 does not teach that “the two Y-axis drive motors are synchronously controlled, and the two Y-axis drive motors measure loads applied to the respective drive motors, compare the measured loads with each other, and stop operation of the machining center when a difference between the load of one of the drive motors and the load of the other drive motor exceeds a set range”, as set forth in independent claim 1.  While it is noted that the present claims are apparatus claims rather than method claims, such that it is noted that all that is necessary to meet functional or intended use limitations is that the structure of the prior art must be merely capable of performing the claimed function or intended use, it is noted that DE ‘028 does not teach, nor is such inherent, that the two drive motors 10, 12 are capable of performing the recited functions of “measur[ing] loads applied to the respective drive motors, compar[ing] the measured loads with each other, and stop[ping] operation of the machining center when a claim 1.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of DE ‘028 so as to make the two drive motors 10, 12, capable of performing the recited functions set forth in the limitation “the two Y-axis drive motors are synchronously controlled, and the two Y-axis drive motors measure loads applied to the respective drive motors, compare the measured loads with each other, and stop operation of the machining center when a difference between the load of one of the drive motors and the load of the other drive motor exceeds a set range”, as set forth in independent claim 1, and thus, for at least the foregoing reasoning, DE ‘028 does not render obvious the present invention as set forth in independent claim 1.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that WO 2018/033604 is similar to DE ‘028, discussed above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
November 1, 2021